UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterlyperiod ended: June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-135172 CRC HEALTH CORPORATION (Exact name of registrant as specified in its charter) Delaware 73-1650429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20400StevensCreekBoulevard,
